Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/EP2015/078966.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13, 2020 has been entered.
 	Claims 20-35 are pending.

Election/Restrictions
Applicant elected without traverse of Group I with a species election (1) SEQ ID NO:2 as the parent lipase, (2) F51V as the amino acid modification(s) made in the parent, and (3) improved stability as the improved property in the reply filed on December 12, 2018.   
Claims 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 12, 2018. 
.

Response to Arguments
 	Applicant’s amendment and arguments filed on November 13, 2020 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 and claims 21-23, 29, and 30-35 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
	Claim 20 recites the phrase “comprises a substitution or remains unaltered at a position corresponding to position 51 with V..”. The metes and bounds of this phrase in the context of the above claims are not clear to the Examiner.  It is unclear if “with V” is a further limitation to the “substitution” or if “with V” is also a limitation to “remains unaltered”.  Further, if the latter is the case, the phrase is highly confusing.  The residue at position 51 of SEQ ID NO:2 is Phe.  Therefore, it is unclear how a lipase variant that remains unaltered at a position corresponding to position 51 of SEQ ID NO:2 can have a Val at said position 51. Examiner requests clarification of the above phrase.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

20-21 and 30-33 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Casella (102(a)(1) and 102(a)(2) for WO 2014/186464 – form PTO-1449 and 102(a)(2) for US 10,457,920 – form PTO-892.  US 10,457,920 is used for specific passages).
Claim 20 recites the phrase “comprises a substitution or remains unaltered at a position corresponding to position 51 with V..”.  The residue at position 51 of SEQ ID NO:2 is Phe and a variant lipase which remains unaltered at position 51 cannot have a Val residue.  Therefore, the claim has been interpreted as “comprises a substitution with Val or remains unaltered at a position corresponding to position 51..”.  
Casella discloses a lipase variant of SEQ ID NO:2 (wildtype Thermomyces lanuginosus lipase), wherein the lipase variant consists of D27R+G38A+G91T+D96E+D111A+G163K+T231R+N233R+D254S+P256T substitutions (claim 3 j)).  The lipase of SEQ ID NO:2 of the instant application is also a variant of wildtype Thermomyces lanuginosus lipase, wherein the lipase variant consists of D27R+G38A+D96E+D111A+G163K+T231R+N233R+D254S+P256T substitutions and differs to the lipase variant of Casella by one substitution, G91T.  Regarding claims 20(a) and 21, the lipase variant of Casella is unaltered at position 51 and is unaltered at position 96 compared to the lipase variant of SEQ ID NO:2 of the instant application (see the sequence alignment below).   Regarding claim 20(b), the lipase variant of Casella has at least 97% sequence identity to SEQ ID NO:2 of the instant application.  Regarding claims 20(c) and 31, the lipase variant of Casella has improved storage stability as compared to SEQ ID NO:2 of the instant application, as evidenced by Table 5A at pages 85-86 of the foreign priority document of Casella, EP13167632.2 (form PTO-892).   Regarding claim .

	
Claim Rejections - 35 USC § 103
Newly claim 20 is limited to a lipase variant having an F51V substitution.  Applicant argues that although Minning discloses a Thermomyces lanuginosus lipase variant having an F51I/L substitution, Minning and Andersen do not teach or suggest a lipase variant having an F51V substitution.  Applicant argues that Table 2 in Example 2 of the instant specification discloses that the lipase variant with the F51V substitution has significantly greater storage stability than the lipase variant with the substitution F51L and this result was not predicted by the prior art. Applicant’s arguments are found persuasive and the rejection under 35 U.S.C. 103 as being unpatentable over Andersen and Minning has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 20-21 and 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,457,920 . Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 20-21 and 30-33 of the instant application and claims 1-16 of the reference application are both directed to a lipase variant of wildtype Thermomyces lanuginosus lipase and a detergent comprising a lipase variant and a surfactant.  The lipase variant of the reference patent (claim 3 j)) consists of D27R+G38A+G91T+D96E+D111A+G163K+T231R+N233R+D254S+P256T substitutions.  The lipase of SEQ ID NO:2 of the instant application is a variant of wildtype Thermomyces lanuginosus lipase, wherein the lipase variant consists of D27R+G38A+D96E+D111A+G163K+T231R+N233R+D254S+P256T substitutions and differs to the lipase variant of the reference patent by one substitution, G91T.  The lipase variant of the reference patent is unaltered at position 51 and is unaltered at position 96, has at least 97% sequence identity to SEQ ID NO:2 of the instant application, has improved storage stability as compared to SEQ ID NO:2 of the instant application, as evidenced by Table 5A at pages 85-86 of the foreign priority document of the reference patent, EP13167632.2 (form PTO-892), has lipase activity, and has a substitution at position 91. 
Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 20-23 and 29-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,760,037 (reference patent. Issued from Application No. 15/741,519). Although the claims at issue are not identical, they are not patentably distinct from each other because they .  
Therefore, the conflicting claims are not patentably distinct from each other.  
Applicant has requested that the rejection be held in abeyance until indication of allowable subject matter.

Claims 20-21 and 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,920,203 (reference patent. Issued from Application No. 15/580,853). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 20-21 and 29-33 of the instant application and claims 1-15 of the reference patent are both directed to a lipase variant comprising the F51V substitution, having lipase and improved stability and a detergent comprising said lipase variant.  The lipase of SEQ ID NO:2 of the instant application has 100% sequence identity to SEQ ID NO:2 of the reference application.
Therefore, the conflicting claims are not patentably distinct from each other.  
Applicant has requested that the rejection be held in abeyance until indication of allowable subject matter.

s 20-23 and 29-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,457,921 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 20-23 and 29-35 of the instant application and claims 1-16 of the reference patent are both directed to a lipase variant comprising the F51V and/or E96L/X substitution and 91X, having improved stability, and a detergent comprising said lipase variant.  The lipase of SEQ ID NO:2 of the instant application has 100% sequence identity to SEQ ID NO:2 of the reference application.
Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 20-21 and 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,669,511 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 20-21 and 29-33 of the instant application and claims 1-16 of the reference application are both directed to variants of the Thermomyces lanuginosus lipase, wherein the lipase variant comprises the F51V substitution and 91X, having improved stability, and a detergent comprising said lipase variant. 
Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 20-21 and 29-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-48 of copending Application No. 16/311,085 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 20-21 and 29-33 of the instant application and claims 29-48 of the reference application are both directed to variants of the Thermomyces lanuginosus lipase, wherein the lipase variant comprises the F51V, having improved stability, and a detergent comprising said lipase variant.  
Therefore, the conflicting claims are not patentably distinct from each other.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20-23 and 29-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/765,247 (reference application).. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 20-23 and 29-35 of the instant application and claims 1-19 of the reference application are both directed to variants of the Thermomyces lanuginosus lipase, wherein the lipase variant comprises comprises the F51V and/or E96L/X substitution and 91X, having improved stability, and a detergent comprising said lipase variant.  
Therefore, the conflicting claims are not patentably distinct from each other.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 20-23 and 29-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-17 of copending Application No. 16/962,410 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 20-23 and 29-35 of the instant application and claims 1-11 and 13-17 of the reference application are directed to variants of the Thermomyces lanuginosus lipase, wherein the lipase variant comprises comprises the F51V and/or E96L/X substitution and 91X, having improved stability, and a detergent comprising said lipase variant.  
Therefore, the conflicting claims are not patentably distinct from each other.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Claims 20-35 are pending.

Claims 24-28 are withdrawn.

Claims 20-23 and 29-35 are rejected. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YONG D PAK/Primary Examiner, Art Unit 1652           


Sequence alignment between SEQ ID NO:2 of the instant application (“Qy”) and SEQ ID NO:2 of Casella

                                                                                                                                                                                             US-14-891-199-2
; Sequence 2, Application US/14891199
; Patent No. 10457920
; GENERAL INFORMATION
;  APPLICANT: Novozymes A/S
;  TITLE OF INVENTION: Stabilized lipase in water-soluble films
;  FILE REFERENCE: 12936-WO-PCT
;  CURRENT APPLICATION NUMBER: US/14/891,199
;  CURRENT FILING DATE: 2015-11-13
;  NUMBER OF SEQ ID NOS: 4
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 269
;  TYPE: PRT
;  ORGANISM: Thermomyces lanuginosus
US-14-891-199-2

  Query Match             96.6%;  Score 1384;  DB 1;  Length 269;
  Best Local Similarity   96.7%;  
  Matches  260;  Conservative    1;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 EVSQDLFNQFNLFAQYSAAAYCGKNNRAPAGTNITCTANACPEVEKADATFLYSFEDSGV 60
              |||||||||||||||||||||||||| |||||||||| ||||||||||||||||||||||
Db          1 EVSQDLFNQFNLFAQYSAAAYCGKNNDAPAGTNITCTGNACPEVEKADATFLYSFEDSGV 60

Qy         61 GDVTGFLALDNTNKLIVLSFRGSRSIENWIGNLNFELKEINDICSGCRGHAGFTSSWRSV 120
              |||||||||||||||||||||||||||||||||||:|||||||||||||| |||||||||
Db         61 GDVTGFLALDNTNKLIVLSFRGSRSIENWIGNLNFDLKEINDICSGCRGHDGFTSSWRSV 120

Qy        121 ADTLRQKVEDAVREHPDYRVVFTGHSLGGALATVAGADLRGNKYDIDVFSYGAPRVGNRA 180
              |||||||||||||||||||||||||||||||||||||||||| |||||||||||||||||
Db        121 ADTLRQKVEDAVREHPDYRVVFTGHSLGGALATVAGADLRGNGYDIDVFSYGAPRVGNRA 180

Qy        181 FAEFLTVQTGGTLYRITHTNDIVPRLPPREFGYSHSSPEYWIKSGTLVPVRRRDIVKIEG 240
              |||||||||||||||||||||||||||||||||||||||||||||||||| | |||||||
Db        181 FAEFLTVQTGGTLYRITHTNDIVPRLPPREFGYSHSSPEYWIKSGTLVPVTRNDIVKIEG 240

Qy        241 IDATGGNNQPNIPSITAHLWYFGLIGTCL 269
              ||||||||||||| | |||||||||||||
Db        241 IDATGGNNQPNIPDIPAHLWYFGLIGTCL 269